Title: [Diary entry: 1 July 1791]
From: Washington, George
To: 

Friday July 1st. Received an Address from the Inhabitants of Frederick town and about 7 Oclock left it. Dined at one Cookerlys 13 Miles off & lodged at Tawny town only 12 Miles farther—being detained at the first stage by rain and to answer the address wch. had been presented to me in the Morning. Tawny town is but a small place with only the Street through wch. the road passes, built on. The buildings are principally of wood. Between Cookerly’s & this place we crossed the little & great Pipe Cks.—branches of Monocasy. The latter (about half way betwn. them) is a considerable stream and from its appearance capable of Navigation. The lands over wch. we travelled this day are remarkably fine—but, as was observed yesterday the fields were thinly covered with grain—owing, as I conceive, to the cause already mentioned. The farm houses are good mostly of Stone and the settlers compact with good Barns & meadows appertaining to them.